Case: 14-30296      Document: 00512876525         Page: 1    Date Filed: 12/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30296                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
RAFAEL ELLWANGER DASILVA,                                               December 19, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

UNITED STATES CITIZENSHIP & IMMIGRATION SERVICES,

              Defendant - Appellee




                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                              USDC No. 2:13-CV-13


Before DAVIS, WIENER, and HAYNES, Circuit Judges.
WIENER, Circuit Judge:*
       Plaintiff-Appellant Rafael Ellwanger DaSilva seeks attorneys fees from
United States Citizenship and Immigration Services (“USCIS”) under the
Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, for litigation involving
the provision of a permanent resident card (“PRC”). He also seeks attorneys
fees under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(a)(4)(E),
for a separate action to obtain documents pertaining to his immigration status.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30296        Document: 00512876525    Page: 2    Date Filed: 12/19/2014



                                   No. 14-30296
The district court denied DaSilva’s EAJA fee request and awarded him $4,170
on his FOIA fee request, a substantial reduction from his requested fee of
$45,282.50. Concluding there was no abuse of discretion by the district court,
we affirm.


                     I.      FACTS AND PROCEEDINGS
      DaSilva seeks attorneys fees for the efforts of counsel Michael Gahagan
(“Counsel”) in obtaining documents related to DaSilva’s application for
permanent residency. DaSilva, a Brazilian citizen, lawfully entered the United
States on a tourist visa in 2006 and later married an American citizen. 1 He
was granted permanent resident status by an immigration judge on December
18, 2012.    Although Counsel also represented DaSilva on his permanent
residency application, this case primarily deals with events occurring after
DaSilva’s residency was approved.
      A.     DaSilva’s FOIA Request
      While his immigration case was pending, DaSilva sought access via
FOIA to his Alien File (“A-File”), USCIS’s complete collection of documents
pertaining to his presence in the United States. DaSilva planned to use his
A-File to support his permanent residency claim. His FOIA request, filed on
December 3, 2012, asked for “any and all documents, forms, or other written,
photographic, electronic, computer generated, or recorded materials relating
to Mr. Dasilva in the possession of the Department of Homeland Security.” In
addition, DaSilva requested “copies of all written or electronic correspondence
or communication, including, but not limited to, any email correspondence sent
to or received by [the several USCIS employees who had worked on DaSilva’s
residency application] regarding Mr. Dasilva.”


      1 See DaSilva v. U.S. Att’y Gen., Nos. 12-538 & 12-807, 2012 WL 5289387, at *1–2
(E.D. La. Oct. 24, 2012).
                                          2
     Case: 14-30296      Document: 00512876525         Page: 3    Date Filed: 12/19/2014



                                      No. 14-30296
       The USCIS department in charge of processing DaSilva’s FOIA request
received his filing and sent him a letter that included a tracking number. On
January 3, 2013, DaSilva filed a complaint against USCIS in federal district
court for a violation of FOIA’s statutory twenty-day response period. 2
       USCIS located 1,387 pages of documents responsive to DaSilva’s FOIA
request and disclosed the vast majority of them on February 12, 2013. 3 The
government submitted an affidavit to the district court essentially declaring
that the FOIA records search was complete. This initial disclosure (the “first
set of documents”), however, was responsive only to DaSilva’s request for his
A-File, not his request for all pertinent “written or electronic correspondence.”
USCIS apparently missed that second request and, critically, realized its
mistake on April 3, 2013, but did not inform the district court until May 7.
During this intervening time period, the government continued to maintain
that it had completely fulfilled its obligations under FOIA. Finally, on May 20,
2013, an additional 1,071 pages of emails from the relevant USCIS employees’
email accounts were found and disclosed (the “second set of documents”).
       B.     Replacing DaSilva’s Permanent Resident Card
       After DaSilva’s application for permanent residency was granted by an
immigration judge on December 18, 2012, he was sent a PRC to evidence his
new status. The mail carrier responsible for his address swore to having
delivered it, and the Priority Mail tracking number on the package
substantiated her declaration, but DaSilva insists that he never received the
card. Counsel asked USCIS to furnish another card, and USCIS instructed



       2 The complaint also alleged violations of the Fifth Amendment Due Process Clause
and the Immigration and Nationality Act for USCIS’s failure to provide DaSilva with his A-
File. Both claims were later dismissed.
       3 As of January 3, the estimated processing time for a FOIA request for A-File

materials of DaSilva’s priority level was 27 days. Processing time for non-A-File materials,
such as email communications not included in the A-File, was 109 days.
                                             3
    Case: 14-30296    Document: 00512876525     Page: 4   Date Filed: 12/19/2014



                                 No. 14-30296
him to have DaSilva file a Form I-90. This was the official procedure for
requesting a replacement PRC. In the meantime, USCIS placed a permanent
resident stamp in DaSilva’s passport so that he would have proof of status.
      On January 26, 2013, DaSilva amended his complaint to include causes
of action under the Immigration and Nationality Act and Administrative
Procedures Act for USCIS’s “unlawful refusal to issue” him a PRC.            The
amended complaint alleged that USCIS “acted in bad faith in refusing to issue”
the PRC and that DaSilva lacked an “adequate alternative remedy.” The
complaint failed to mention, however, that a card had already been issued and
lost, or that DaSilva had been advised to file a Form I-90. The PRC issue was
resolved at a status conference on March 14, 2013, after which the district
court ordered DaSilva to complete the Form I-90 by the following day and
ordered the government to furnish DaSilva with a PRC within seven days after
receiving that form (“PRC Order”).         The parties complied with these
instructions.
      C.    DaSilva’s Requests for Attorneys Fees
      After the FOIA and PRC issues were resolved, DaSilva timely filed two
motions for attorneys fees pursuant to FOIA and the EAJA respectively. In
these motions, he requested $45,282.50 in attorneys fees (plus $793.94 in costs)
for the FOIA litigation and $18,998 in attorneys fees (plus $432.04 in costs) for
the PRC litigation. The district court denied his EAJA motion, and DaSilva
appealed.
      Adjudication of the FOIA fee request was significantly more complex. In
an order filed on February 24, 2014 (“FOIA Order I”), the district court ruled
that DaSilva was eligible for and entitled to fees for Counsel’s hours litigating
the production of the second set of documents, but not the first set. It ordered
DaSilva to file a revised timesheet that contained only hours related to the
second set. The court also expressed concern that several timesheet entries
                                       4
     Case: 14-30296       Document: 00512876525         Page: 5     Date Filed: 12/19/2014



                                       No. 14-30296
appeared entirely unrelated to DaSilva’s FOIA claim, and it reduced Counsel’s
hourly rate to $200 per hour from $295. 4 DaSilva appealed.
       On March 9, 2014, DaSilva filed his second motion for fees, attaching a
revised timesheet. When USCIS failed to file an opposition, the district court’s
law clerk, following routine chambers practice, called USCIS’s counsel to
inquire if a response would be forthcoming. USCIS immediately requested
leave to file an untimely response, which the district court granted over
DaSilva’s vehement objections. DaSilva appealed that order. Finally, in an
order filed on May 7, 2014 (“FOIA Order II”), the district court awarded
DaSilva $4,170 in attorneys fees. Again, DaSilva appealed.


                                    II.    ANALYSIS
A.     EAJA Fees
       We review a district court’s decision on attorneys fees under the EAJA
for abuse of discretion. 5 This standard is highly deferential to the district
court’s findings of fact. We review conclusions of law de novo.
       The EAJA allows a party who prevails in litigation against the
government to recover attorneys fees. 6 Under § 2412(d) of the EAJA, the
district court “shall award to a prevailing party other than the United States
fees and other expenses . . . unless [it] finds that the position of the United
States was substantially justified or that special circumstances make an award
unjust.” 7 A prevailing party is one who “succeed[s] on any significant issue in
litigation which achieves some of the benefit [it] sought in bringing suit.” 8 To


       4  The court also awarded DaSilva the full $793.94 requested for costs.
       5  Murkeldove v. Astrue, 635 F.3d 784, 789 (5th Cir. 2011).
        6 See 28 U.S.C. § 2412 (2013).
        7 Id. § 2412(d)(1)(A).
        8 Sims v. Apfel, 238 F.3d 597, 600 (5th Cir. 2001) (per curiam) (quoting Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983)) (internal quotation mark omitted). We have said that a
plaintiff “must (1) obtain actual relief, such as an enforceable judgment or a consent decree;
                                              5
     Case: 14-30296       Document: 00512876525          Page: 6     Date Filed: 12/19/2014



                                       No. 14-30296
be substantially justified is to be “justified to a degree that could satisfy a
reasonable person.” 9 We do not, however, hold the government to an “overly
stringent” standard. 10       Although the government’s position—its litigation
position and the underlying agency action that prompted the litigation—must
be reasonable in both law and fact, it may justify its position merely by showing
that there was a “genuine dispute” or that “reasonable people could differ” as
to the agency action. 11      Furthermore, the district court may deny a request
under § 2412(d) if special circumstances would make an award unjust. 12
Finally, even if a party qualifies for a fee award under the EAJA, the district
court retains the discretion to reduce the award or eliminate it altogether if
the prevailing party “engaged in conduct which unduly and unreasonably
protracted the final resolution of the matter in controversy.” 13
       DaSilva seeks EAJA attorneys fees for Counsel’s work to secure him a
PRC. The district court denied DaSilva’s motion, finding that (1) DaSilva was
not a prevailing party, and (2) USCIS’s position was substantially justified. 14
On appeal, DaSilva advances substantially the same arguments as he did in


(2) that materially alters the relationship between the parties; and (3) modifies the
defendant’s behavior in a way that directly benefits the plaintiff at the time of the judgment
or settlement.” Walker v. City of Mesquite, TX, 313 F.3d 246, 249 (5th Cir. 2002) (defining
“prevailing party” under 42 U.S.C. § 1988); see also Othman v. Chertoff, 309 F. App’x 792,
794 (5th Cir. 2008) (per curiam) (unpublished) (EAJA case citing Walker).
        9 Sims, 238 F.3d at 602 (quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988))

(internal quotation mark omitted).
        10 Davidson v. Veneman, 317 F.3d 503, 506 (5th Cir. 2003).
        11 Id. (quoting Pierce, 487 U.S. at 565).
        12 We have stated that “the ‘special circumstance’ provision has two purposes: (1) it

acts as a ‘safety valve . . . to insure that the government is not deterred from advancing in
good faith the novel but credible extensions and interpretations of the law that often underlie
vigorous enforcement efforts’ and (2) ‘it gives courts discretion to deny awards where
equitable considerations dictate an award should not be made.’” Murkeldove v. Astrue, 635
F.3d 784, 794–95 (5th Cir. 2011) (quoting State of La. ex. rel. Guste v. Lee, 853 F.2d 1219,
1224 (5th Cir. 1988)). The question of whether equitable considerations exist is resolved by
considering the totality of the circumstances of each case. See id. at 795.
        13 28 U.S.C. § 2412(d)(1)(C) (2013).
        14 The district court made no ruling on special circumstances.

                                              6
     Case: 14-30296       Document: 00512876525         Page: 7     Date Filed: 12/19/2014



                                       No. 14-30296
his initial motion. 15 According to DaSilva, the government flatly refused to
send him a PRC, in defiance of the immigration judge who granted DaSilva’s
permanent resident status in December 2012; and it changed its unreasonable
position only by dint of the district court’s PRC Order.
       DaSilva’s contentions are entirely without merit. First, to the extent
that he resurrects factual allegations discredited by the district court, those
rulings merit great deference. Moreover, the district court’s factual finding—
that the government did mail a PRC that went awry after delivery—is amply
supported by the record.          Second, our review of the district court’s legal
conclusions reveals no error. The district court correctly determined that
DaSilva was not a prevailing party under the EAJA, as the government was
required to do only what it had already promised. 16 The PRC Order, on which
DaSilva relies to show that he was the prevailing party, in fact instructed
DaSilva to do exactly what he had been refusing to do and substantiated the
government’s legal position. 17 Furthermore, as there was a genuine dispute
over whether DaSilva had received his original PRC, USCIS’s position that
DaSilva fill out one form to receive a replacement PRC easily passes the
reasonableness test. We are convinced that the district court did not abuse its
discretion in ruling that DaSilva was not a prevailing party under the EAJA
and that the government’s position was substantially justified.


       15 DaSilva does abandon two claims on appeal. He had originally asked for an
exemption from the EAJA’s statutory cap on attorneys fees of $125 per hour and sought
recovery of $432.04 in costs and expenses associated with litigating the PRC issue; as DaSilva
has not briefed these issues, they are waived. See United States v. Whitfield, 590 F.3d 325,
346 (5th Cir. 2009).
       16 See Aronov v. Napolitano, 562 F.3d 84, 93 (1st Cir. 2009) (en banc). The only

additional duty the court placed on the government was to expedite processing of DaSilva’s
Form I-90 once it was received. The district court made clear, however, that the “time
constraint imposed was intended solely to facilitate efficient resolution of the litigation.”
       17 At best, the PRC Order is analogous to a “remand” to an agency for further

proceedings, but such a result does not confer prevailing-party status on the plaintiff. Cf.
Sullivan v. Hudson, 490 U.S. 877, 887 (1989).
                                              7
     Case: 14-30296        Document: 00512876525          Page: 8     Date Filed: 12/19/2014



                                        No. 14-30296
B.     FOIA Fees
       1.     Applicable Law
       We review a district court’s determination of attorneys fees “for abuse of
discretion, assessing fact findings for clear error and legal conclusions de
novo.” 18 FOIA authorizes the district court to “assess against the United States
reasonable attorney fees and other litigation costs reasonably incurred in any
case . . . in which the complainant has substantially prevailed.” 19 To prevail
substantially, the complainant in a FOIA action must obtain relief either by
(1) “judicial order, or an enforceable written agreement or consent decree” or
(2) “a voluntary or unilateral change in position by the agency, if the
complainant’s claim is not insubstantial.” 20 This second theory of causation
requires the plaintiff to show that “prosecution of the action could reasonably
be regarded as necessary to obtain the information and that the action had a
substantive causative effect on the delivery of the information.” 21
       When deciding whether to award attorneys fees under FOIA, the district
court must conduct a two-step inquiry, asking first “whether a plaintiff has
substantially prevailed” according to the statutory definition of the term
(“eligibility”). 22 If the plaintiff has thus prevailed, the court then “determine[s]
whether the plaintiff should receive fees” (“entitlement”). 23




       18 Batton v. I.R.S., 718 F.3d 522, 525 (5th Cir. 2013).
       19 5 U.S.C. § 552(a)(4)(E)(i) (2013).
       20 Id. § 552(a)(4)(E)(ii).
       21 Batton, 718 F.3d at 525 (quoting Lovell v. Alderete, 630 F.2d 428, 432 (5th Cir. 1980))

(internal quotation mark omitted).
       22 Id. (quoting Brayton v. Office of the U.S. Trade Representative, 641 F.3d 521, 524

(D.C. Cir. 2011)).
       23 Id. (quoting Brayton, 641 F.3d at 524) (internal quotation mark omitted). These

factors are “(1) the benefit to the public deriving from the case; (2) the commercial benefit to
the complainant; (3) the nature of the complainant’s interest in the records sought; and (4)
whether the government’s withholding of the records had a reasonable basis in law.” Id. at
527 (quoting Texas v. I.C.C, 935 F.2d 728, 730 (5th Cir. 1991)).
                                               8
     Case: 14-30296       Document: 00512876525          Page: 9     Date Filed: 12/19/2014



                                       No. 14-30296
       If the district court concludes that a fee award is appropriate, it must
then determine the amount of that award, again by a two-step process:
       First the court calculates the “lodestar” which is equal to the
       number of hours reasonably expended multiplied by the prevailing
       hourly rate in the community for similar work. The court should
       exclude all time that is excessive, duplicative, or inadequately
       documented. Once the lodestar amount is calculated, the court can
       adjust it based on the twelve factors set forth in Johnson v. Georgia
       Highway Express, Inc. 24

The circumstances of the case and the Johnson factors allow either upward or
downward adjustments of the lodestar. 25                This fact-intensive process is
committed to the discretion of the district court, 26 which must “provide ‘a
reasonably specific explanation for all aspects of a fee determination.’” 27
       2.     Analysis
       In two comprehensive opinions, the district court ruled that DaSilva was
eligible for and entitled to fees under FOIA, but it questioned the amount
requested and awarded only $4,170, less than ten percent of the initial
application for $45,282.50. DaSilva makes numerous objections, which we
consolidate into four groups: (1) The district court erred in awarding fees only


       24  Jimenez v. Wood Cnty., Tex., 621 F.3d 372, 379–80 (5th Cir. 2010), on reh’g en banc,
660 F.3d 841 (5th Cir. 2011) (citations omitted). The twelve Johnson factors are (1) the time
and labor required for the litigation; (2) the novelty and complication of the issues; (3) the
skill required to properly litigate the issues; (4) whether the attorney had to refuse other
work to litigate the case; (5) the attorney's customary fee; (6) whether the fee is fixed or
contingent; (7) whether the client or case circumstances imposed any time constraints; (8) the
amount involved and the results obtained; (9) the experience, reputation, and ability of the
attorneys; (10) whether the case was “undesirable;” (11) the type of attorney-client
relationship and whether that relationship was long-standing; and (12) awards made in
similar cases. Johnson v. Ga. Highway Exp., Inc., 488 F.2d 714, 717–19 (5th Cir. 1974),
abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989).
        25 Rutherford v. Harris Cnty., Tex., 197 F.3d 173, 192 (5th Cir. 1999); see also Perdue

v. Kenny A., 559 U.S. 542, 552 (2010) (“[A]lthough we have never sustained an enhancement
of a lodestar amount for performance, we have repeatedly said that enhancements may be
awarded in ‘rare’ and ‘exceptional’ circumstances.” (citation committed)).
        26 Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).
        27 Jimenez, 621 F.3d at 380 (quoting Perdue, 559 U.S. at 558).

                                              9
    Case: 14-30296        Document: 00512876525          Page: 10      Date Filed: 12/19/2014



                                        No. 14-30296
for work related to the second set of documents, but not the first set; (2) the
court abused its discretion in setting Counsel’s hourly rate at $200; (3) the
court inappropriately made percentage-based reductions to the total hours;
and (4) the court should have granted fees for specific activities ancillary to the
FOIA litigation, such as litigating the fee dispute and reviewing the produced
documents. We consider each group of objections in turn.
       First, DaSilva makes much of the district court’s analytical approach,
contending that the court was wrong to divide his FOIA cause of action into
two parts and withhold fees as to the “judicially created first part.” He fails to
recognize, however, that FOIA’s fee-shifting provision does not guarantee him
the entirety of his fee request. Under FOIA, the district court determines if
the plaintiff is eligible for and entitled to any fee award. The district court
then determines the amount of the award in accordance with our general
precedents on attorneys fees. As such, DaSilva’s objection is more properly
understood as a challenge to the amount of the award. 28
       Thus viewed, we find no error in the district court’s rulings, as fees may
be awarded only for hours reasonably expended. 29 We agree with the district
court that USCIS’s processing of the first set of documents did not reflect “the
sort of dilatory litigation tactics that [the attorneys fees] provision was aimed
to prevent.” 30 We further agree that DaSilva’s FOIA strategy—submitting his
request on December 3, 2012, and waiting precisely the statutory minimum of
twenty business days before filing his complaint on January 4, 2013—




       28 We also note that the district court divided its resolution of the FOIA fee application
entirely because of severe errors in Counsel’s initial timesheet, which prevented the court
from making a fee award in FOIA Order I. This initial timesheet contained entries entirely
unrelated to DaSilva’s FOIA claim, such as hours associated with the PRC litigation.
       29 See Jimenez, 621 F.3d at 379–80; see also Sojourner T v. Edwards, 974 F.2d 27, 30

(5th Cir. 1992) (noting that we may “affirm on any grounds supported by the record”).
       30 Mobley v. Dep’t of Homeland Sec., 908 F. Supp. 2d 42, 48 (D.D.C. 2012).

                                              10
    Case: 14-30296        Document: 00512876525          Page: 11     Date Filed: 12/19/2014



                                       No. 14-30296
demonstrates a “resort to the ‘squeaky wheel’ technique of prematurely filing
suit in an effort to secure preferential treatment” that the FOIA fee-shifting
scheme “was not meant to reward.” 31 DaSilva offers no evidence that his
lawsuit “could reasonably be regarded as necessary” or that it “had a
substantive causative effect on the delivery” of the first set of documents. 32
Without any persuasive demonstration of causality, hours expended in relation
to the first set of documents are excessive. 33 The district court did not abuse
its discretion in excluding them from the fee award.
       Second, DaSilva claims that $200 per hour is not an appropriate
“prevailing     rate”    for   attorneys     with     Counsel’s     level    of   experience.
The district court’s “determination of a ‘reasonable hourly rate’ is a finding of
fact . . . reviewable under the clearly-erroneous rubric.” 34 The rate must be “in
line with those prevailing in the community for similar services by lawyers of
reasonably comparable skill, experience and reputation.” 35 Here, the district
court based its determination on a review of case law from the Eastern District
of Louisiana and cited, as one example, a case in which an attorney with seven
years of experience—the same as Counsel—was awarded $185 per hour.
DaSilva urges us to rely on a single recent FOIA case in which an attorney
with eight years of experience was awarded a rate of $300 per hour. 36 But even



       31 Arevalo-Franco v. I.N.S., 772 F. Supp. 959, 961 (W.D. Tex. 1991) (quoting Fund for
Constitutional Gov’t v. Nat’l Archives, 656 F.2d 856, 871 (D.C. Cir. 1981)).
       32 The record indicates that the government initiated a search for DaSilva’s A-File

before the lawsuit was filed on January 3, 2013. Although the requested material was not
released until February 12, FOIA disclosures must be reviewed for exemptions, a process
which can take some time. There is nothing to suggest that DaSilva’s lawsuit had any impact
on the timing of this initial disclosure.
       33 Alternatively, they could have been excluded under the Johnson factor that adjusts

the lodestar according to “results obtained.”
       34 Islamic Ctr. of Miss. v. City of Starkville, Miss., 876 F.2d 465, 468 (5th Cir. 1989).
       35 Blum v. Stenson, 465 U.S. 886, 896 (1984).
       36 See Hernandez v. U.S. Customs & Border Prot. Agency, No. 10-4602, 2012 WL
398328, at *15 (E.D. La. Feb. 7, 2012).
                                              11
    Case: 14-30296       Document: 00512876525          Page: 12     Date Filed: 12/19/2014



                                       No. 14-30296
in that case, $300 per hour appeared to be atypically high. 37 Although it was
within that court’s discretion to award a high hourly rate, the district court in
this case did not clearly err in staying within the middle of the range.
       Third, DaSilva challenges as insufficiently detailed the district court’s
use of percentage-based reductions. The district court was forced to fall back
on these reductions, however, because Counsel’s revised timesheet still failed
to differentiate between FOIA claims and non-FOIA claims, and between hours
expended in relation to the first versus the second set of documents. 38 The
district court’s calculations result from Counsel’s own failure to document
adequately or justify his time entries, despite the court’s very clear instruction
to do so. Moreover, in light of the serious concerns that the district court
repeatedly expressed about Counsel’s timesheets, an additional fifteen percent
reduction for lack of billing judgment was not an abuse of discretion. 39
       Fourth, DaSilva contends that the district court erred in excluding some
hours spent by Counsel on ancillary matters; in particular on litigating the fee
dispute and reviewing documents produced pursuant to FOIA. As to the issue
of “fees on fees,” the district court found that this additional fee litigation was
the result of Counsel’s initial failure to keep an accurate timesheet. 40 It is
within the district court’s wide discretion to award or deny fees on fees, based


       37  See id. (listing nine cases, in which hourly rates for attorneys with seven or eight
years of experience ranged from $180 to $240 per hour).
        38 See Hensley v. Eckerhart, 461 U.S. 424, 434–36 (1983) (discussing the possibility of

a fee reduction if the prevailing party only succeeded on some of his claims).
        39 See Saizan v. Delta Concrete Prods. Co., 448 F.3d 795, 800 (5th Cir. 2006) (“[T]he

District Court faulted Plaintiffs for vagueness, duplicative work, and not indicating time
written off as excessive or unproductive. Plaintiffs unconvincingly argue that the lodestar
amount should not be reduced for neglecting to list unbilled time.”); cf. Hernandez, 2012 WL
398328, at *14 (“Additionally, the Court finds that Plaintiff’s counsel have exercised
reasonable billing judgment by excluding hours spent by legal assistants, and by voluntarily
reducing their total request by 10%.”).
        40 Counsel had a duty to file a reasonable initial fee motion. See Hensley, 461 U.S. at

434 (“Counsel for the prevailing party should make a good faith effort to exclude from a fee
request hours that are excessive, redundant, or otherwise unnecessary . . . .”).
                                             12
     Case: 14-30296        Document: 00512876525            Page: 13      Date Filed: 12/19/2014



                                         No. 14-30296
on its evaluation of the merits of the underlying fee request. 41 On the issue of
fees for reviewing FOIA productions, there is no precedent in this court. In
light of this, and considering our deferential standard of review, the district
court’s decision to deny fees is not an abuse of discretion.
3.     USCIS’s Untimely Pleading
       We review a district court’s grant or denial of a motion for extension of
time for abuse of discretion. 42 Federal Rule of Civil Procedure 6(b) allows the
district court to grant a party’s motion to file an untimely pleading on a
showing of good cause and “if the party failed to act because of excusable
neglect.” 43    We have said that “‘excusable neglect’ under Rule 6(b) is a
somewhat ‘elastic concept’ and is not limited strictly to omissions caused by
circumstances beyond the control of the movant.” 44 In evaluating a party’s
claim of excusable neglect, the district court may consider the danger of
prejudice to the opposing party, the length and impact of the delay, the reason
for the delay, and the moving party’s good faith. 45
       The district court did not abuse its discretion by allowing USCIS to file
an untimely opposition to DaSilva’s revised motion for attorneys fees. The
government mistakenly and in good faith believed that DaSilva’s second
motion for FOIA fees was merely supplemental to the first and could not be
opposed. When alerted to its misunderstanding, the government immediately



       41  Cf. La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 336 (5th Cir. 1995) (holding
that refusing to award fees for costs litigation when the prevailing party “recovered only part
of the costs and fees it requested . . . fell well within the district court’s proper exercise of its
discretion”).
        42 See Geiserman v. MacDonald, 893 F.2d 787, 793 (5th Cir. 1990); see also McCarty v.

Thaler, 376 F. App’x 442, 443 (5th Cir. 2010) (per curiam) (unpublished) (“The permissive
language of Rule 6(b) shows that any grant of an extension of time for when an act must be
done falls to the district court’s discretion.”).
        43 FED. R. CIV. P. 6(b)(1)(B).
        44 Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993).
        45 See Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 168 (5th Cir. 2006).

                                                13
    Case: 14-30296       Document: 00512876525        Page: 14     Date Filed: 12/19/2014



                                       No. 14-30296
requested a brief extension of time and filed its memorandum in opposition
within three days. This untimely filing resulted in a delay of only six business
days to the consideration of DaSilva’s motion.
       Moreover, DaSilva was not prejudiced by the government’s untimely
opposition. Considering that the district court had sua sponte questioned
several of Counsel’s original timesheet entries, the court’s close scrutiny of the
revised timesheet would have occurred even without the government’s
untimely opposition. DaSilva’s entire claim of prejudice rests on the alleged ex
parte communication between counsel for USCIS and the district court’s law
clerk. This contact was purely administrative, however, and does not qualify
as a proscribed ex parte communication. 46 Given the government’s good faith
misunderstanding, the minimal delay, and the lack of prejudice to DaSilva, the
district court did not abuse its discretion in granting the government’s motion.


                                III.    CONCLUSION
       The district court did not abuse its discretion in denying DaSilva
attorneys fees under the EAJA, awarding $4,170 in attorneys fees under FOIA,
or allowing USCIS to file a response out of time. The judgment of the district
court is, in all respects,


AFFIRMED.




       46  The Code of Conduct for United States Judges permits communications for
“scheduling, administrative, or emergency purposes” so long as they do not concern
“substantive matters and the judge reasonably believes that no party will gain a procedural,
substantive, or tactical advantage as a result.” CODE OF CONDUCT FOR U.S. JUDGES Canon
3(A)(4)(b).
                                            14